DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled January 28, 2021 have been entered. Claims 1-3 and 5-26 are currently pending. 

Response to Arguments
Applicant’s arguments, see remarks, filed January 28, 2021, with respect to the rejection(s) of claim(s) 1,3, 12, and 13 under 102 Vartiainen GB 2389300A.have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Vartiainen GB 2389300A under 103.
Applicant’ arguments regarding double patenting of claim 1 are moot since the rejection has been addressed to clarify the pocket’s edge.
Applicant’s argument regarding the double patenting of claim 3 are unpersuasive, since the pocket material maybe the same or different  material for the non-elastomeric cover of the absorbent body which becomes the “base” of the pocket which  may have elastic coupled to the edge (or maybe fully elastic since the claim is open).

Claim Interpretation
With regards to claim 10, the claims requires the pocket material to be made from an extensible material that is NOT elastic. The definition of extensible per Merriam- Webster means “capable of being extended” and the definition of elastic means “capable of being stretched or extended” and “capable of recovering shape”. Since the two terms could be considered contradictory, the examiner refers to applicant’s specification for the particular material for the pocket. The specification states the pocket maybe formed from the same material as the outer cover of the absorbent assembly such as 100% polypropylene, a thin plastic film, microporous polymer film, or a non-woven material coated to impart impermeability as disclosed on page 11 of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, and 6-11, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen GB 2389300 A.
With regards to claim 1, Vartiainen discloses an absorbent article (abstract) including a front waist region  (21) including a front waist edge (14), a rear waist region (22) including a rear waist edge(15), and a crotch region (23) ( figure 1 and page 12 lines 5-10 and page 16 lines 5-10), the absorbent article further including a longitudinal axis and a lateral axis defining a horizontal plane when the absorbent article is in a stretched, laid flat configuration (inherent that the absorbent article with have two axes and see figure 2 which shows a “w” and “d” marking which could be used as axes lines), the absorbent article comprising: 
an absorbent assembly including a bodyside liner (or cover layer 2), an outer cover (or backing layer 4) (page 12 lines 10-16), and an absorbent body (6) disposed between the bodyside liner and the outer cover (page 12 lines 10-16), the outer cover including a body facing surface and a garment facing surface (inherent that a layer has a body and garment facing side and page 13 lines 4-17 discloses a wearer side); and 
a pocket (31) disposed in the front waist region on an outer most garment facing surface of the article (abstract for front location of the pocket, page 6 lines 25-32  and  
 and wherein the pocket is formed at least in part from a pocket material, and when the absorbent article is in the stretched, laid flat configuration [Page 18 lines 16-27, which discloses the material and opening of the pocket].

 Vartiainen fails to disclose specifically the pocket material has a pocket material edge length as measured along the pocket material and between a pocket first distal end and a pocket second distal end, and wherein the pocket material edge length is greater than a distance between the pocket first distal end and the pocket second distal end 
However Vartiainen discloses on page 7 discloses the material has elastic therefore the material will be able to stretch beyond the length of the opening additionally the user’s hand is able to be inserted into the pocket. When it is an a flat lay configuration and that there is a gap (see figure 3) which implies the pocket edge is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used additional material in order to create a gap for the user’s hand to assist with wiping and in order to roll the diaper after use into the pocket for disposal (Page 7 lines 15-20 and page 8 lines 7-17).  

With regards to claim 2, Vartiainen discloses claim 1 above; however, Vartiainen fails to disclose the pocket material is gathered prior to attaching the material to the absorbent assembly to provide the vertical gap.
The process of gathering the material prior to attachment is not given patentable weight when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, see See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Therefore it would have been obvious to one of ordinary skill in the art to have attached the pocket in a pre-gathered state or to gather during the attachment process since the pocket of Vartiainen is not only elasticized but also able to receive the user’s hand in the same manner as the instant application and therefore needs to be large enough to accommodate a hand.

With regards to claim 3, Vartiainen discloses an absorbent article (abstract) including a front waist region  (21) including a front waist edge (14), a rear waist region (22) including a rear waist edge(15), and a crotch region (23) ( figure 1 and page 12 
an absorbent assembly including a bodyside liner (or cover layer 2), an  non-elastomeric outer cover (or backing layer 4) (page 12 lines 10-16 for the general construction and page 13 lines 4-17 which disclose identical materials (a laminate) as applicant for the cover and therefore should also meet the non-elastomeric requirement), and an absorbent body (6) disposed between the bodyside liner and the outer cover ( page 12 lines 10-16), the outer cover including a body facing surface and a garment facing surface (inherent that a layer has a body and garment facing side and page 13 lines 4-17 discloses a wearer side); and 
a pocket (31) disposed in the front waist region on an outer most garment facing surface of the article (abstract for front location of the pocket, page 6 lines 25-32  and  page 18 lines 6-15 which disclose the pocket formation), the pocket including a pocket longitudinal axis (w, figure 5),  a first side edge, a second side edge  opposite from the first side edge, an upper lateral edge (14), a lower lateral edge (or opening 33) (page 18 line 15-27 which disclose the edges of the pocket), and a bottom surface, the pocket being closed with respect to the absorbent assembly at the first side edge, the second side edge, and the upper lateral edge, 
the pocket being open with respect to the outer cover at the lower lateral edge, wherein a portion of the outer cover forms a bottom surface of the pocket, the bottom 
Vartiainen fails to disclose specifically wherein an elastic material is coupled to the portion of the outer cover forming the bottom surface of the pocket.
Vartiainen however teaches elastic may be provided to improve the pocket fit (page 7 lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effect filing date to have modified the elastic placement of Vartiainen to the base of the pocket (ie the outer cover) since a pocket is commonly known to have a front (or top) and back (or base) with sealed sides and an open end thereby creatings a finite number of places elastic can be couple to the existing material in order to improve the fit of the pocket around the user’s hand. 

With regards to claim 6, Vartiainen discloses claim 3 above and that when the absorbent article is in the stretched, laid flat configuration a vertical gap is present between the lower lateral edge of the pocket and the bottom surface of the pocket at the longitudinal axis of the pocket, the vertical gap providing access to the pocket ([page 19 

With regards to claim 7-9, Vartiainen discloses a fastening system [Page 16 lines 19-page 17 line 15], the fastening system including at least one back fastener (or tabs 26, Figure 2) in the rear waist region and at least one front fastener (or receiving  part 28, figure 2) in the front waist region, the fastening system configured to provide a fastened configuration of the absorbent article when the fastening system is engaged and an unfastened configuration of the absorbent article when the fastening system is not engaged, wherein the vertical gap is provided when the absorbent article changes from the fastened configuration to the unfastened configuration after the fastening system is disengaged ([page 19 lines 8-20] a gap is provided when the article is not fasten to the wearer since the user in able to insert their hand into the pocket and the gap is unseen when the diaper is in use per claim 7 and wherein the vertical gap is present prior to the fastening system being engaged in a fastened configuration for a first time, and wherein the vertical gap increases when the absorbent article changes from the fastened configuration to the unfastened configuration after the fastening system is disengaged for a first time per claim 8 and 9 (the material of the pocket  of the instant applicant may use the same material as the outer cover. Vartiainen and the instant application’s outer cover may both be multi-layered laminates and identical the same materials will inherently have the same properties ie the gap will be bigger after the first use of the fasting system).  
claim 10, Vartiainen discloses the pocket material is extensible and not elastic (page 18 line 29- page 19 line 1 which discloses the material for the discloses the pocket maybe formed from the outer cover material (page 13 lines 7-17 which disclose the outer cover material. Vartiainen and the instant application pocket may both be multi-layered laminates and identical the same materials will inherently have the same properties.)

With regards to claim 11, Vartiainen discloses claim 7 above; however, Vartiainen fails to disclose the pocket material is in a pleated configuration (however the use of elastic is known to cause pleats since the material must be able to stretch when the elastic is stretched and therefore it will be gathered or pleated when the elastic is in a relaxed or upstretched state.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date that the elasticized pocket of Vartiainen has gathers or pleats since it is able to receive and accommodate a hand.

With regards to claim 25, Vartiainen discloses a fastening system, the fastening system including at least one back fastener (or tabs 26, Figure 2) in the rear waist region and at least one front fastener (or receiving part 28, figure 2) in the front waist region, wherein the pocket material comprises the front fastener (Page 21 lines 17-20 which discloses the pocket may have coupling material for receiving the fastening tabs.)

claim 26, Vartiainen discloses the vertical gap is greater than about 0.25 inches (page 20 lines 7-14 which disclose the pocket diamentions).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen GB 2389300 A in view of Thorson et al. US2011/0098668 A1 (hereafter referred to as Thorson).
With regards to claim 5, Vartiainen discloses claim 3 above; however, Vartiainen fails to disclose the outer cover includes an outer layer and an inner layer, and wherein the elastic material is disposed between the outer layer and the inner layer selectively within the front waist region.
Thorson teaches an absorbent article thereby being in the same field of endeavor as Vartiainen. Thorson teaches the outer cover may have an outer and inner layer with elastic there between ([0065] lines 16-21 in particular and Figure 12 which shows the structure of the back layer). This construction provides an improved fit for the user ([0005]) and the formation allows for use with existing machinery ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a known multilayered outer cover with the elastic sandwiched in-between two layers as taught by Thorson in place of Vartiainen’s multi-layered outer cover that fails to specify where the elastic is placed in order to provide improved fit for the user as taught by Thorson.  


Claims 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen GB 2389300 A in view of Paulis US 4738678.
With regards to claim 12 and 13, Vartiainen discloses an absorbent article (abstract) including a front waist region  (21) including a front waist edge (14), a rear waist region (22) including a rear waist edge(15), and a crotch region (23) ( figure 1 and page 12 lines 5-10 and page 16 lines 5-10), the absorbent article further including a longitudinal axis and a lateral axis defining a horizontal plane when the absorbent article is in a stretched, laid flat configuration (inherent that the absorbent article with have two axes and see figure 2 which shows a “w” and “d” marking which could be used as axes lines), the absorbent article comprising: 
an absorbent assembly including a bodyside liner (or cover layer 2), an outer cover (or backing layer 4) (page 12 lines 10-16), and an absorbent body (6) disposed between the bodyside liner and the outer cover (page 12 lines 10-16), the outer cover including a body facing surface and a garment facing surface (inherent that a layer has a body and garment facing side and page 13 lines 4-17 discloses a wearer side); and 
a pocket (31) disposed in the front waist region on an outer most garment facing surface of the article (abstract for front location of the pocket, page 6 lines 25-32  and  page 18 lines 6-15 which disclose the pocket formation), the pocket including a pocket longitudinal axis (w, figure 5), a first side edge, a second side edge  opposite from the first side edge, an upper lateral edge (14), a lower lateral edge (or opening 33) (page 18 line 15-27 which disclose the edges of the pocket), and a bottom surface, the pocket being closed with respect to the absorbent assembly at the first side edge, the second side edge, and the upper lateral edge, the pocket being open with respect to the bottom 
Vartiainen fails to disclose specifically the projection as being either attached or integral with the pocket.
Paulis teaches a diaper with front pocket thereby being in the same field of endeavour as Vartiainen. Paulis teaches the tab integral with the pocket in order to provide ease of opening and accessing the pocket (Col. 2 lines 38-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

With regards to claim 14 Vartiainen fails to disclose the projection is integral to the pocket material.
Paulis teaches a diaper with front pocket thereby being in the same field of endeavour as Vartiainen. Paulis teaches the tab integral with the pocket in order to provide ease of opening and accessing the pocket (Col. 2 lines 38-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

claim 15, Vartiainen and Paulis fail to disclose the upper lateral edge includes a notch, the notch having a shape that nests with a shape of the projection. 
However since the pocket of applicant, Vartiainen, and Paulis is sealed at the upper later edge and the criticality of the notch on the upper lateral edge is not taught by applicant. The notch appears to be a matter of design choice dictated by ease of manufacturing which would have be obvious to one of ordinary skill in the art before the effective filing date. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)  The court 

With regards to claim 16 Vartiainen fails to disclose the projection is coupled to the pocket material. 
Paulis teaches a diaper with front pocket thereby being in the same field of endeavour as Vartiainen. Paulis teaches the tab integral with the pocket in order to provide ease of opening and accessing the pocket (Col. 2 lines 38-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

With regards to claim 17 Vartiainen fails to disclose the projection extends from the upper lateral edge to at least the lower lateral edge of the pocket. 
Paulis teaches a diaper with front pocket thereby being in the same field of endeavor as Vartiainen. Paulis teaches the tab integral with the pocket and thereby 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

With regards to claim 18 Vartiainen fails to disclose the projection includes a bonded portion and a non-bonded portion.
Paulis teaches a diaper with front pocket thereby being in the same field of endeavor as Vartiainen. Paulis teaches the tab which extends beyond the pocket thereby forming a non-boned portion and a bonded portion where it is attached to the pocket in order to provide ease of opening and accessing the pocket (Col. 2 lines 38-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

With regards to claim 19 Vartiainen fails to disclose the non-bonded bonded projection extends from the upper lateral edge to at least the lower lateral edge of the pocket.
Paulis teaches a diaper with front pocket thereby being in the same field of endeavor as Vartiainen. Paulis teaches the tab integral with the pocket and thereby extending the length of the pocket in order to provide ease of opening and accessing the pocket. Paulis teaches the tab which extends beyond the pocket thereby forming a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

With regards to claim 20 Vartiainen fails to disclose at least a portion of the non-bonded portion is disposed between the lower lateral edge of the pocket and the lateral axis of the absorbent article. 
Paulis teaches a diaper with front pocket thereby being in the same field of endeavor as Vartiainen. Paulis teaches the tab extends beyond the lower lateral edge and therefore is not bounded to the pocket material (Col. 2 lines 38-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

With regards to claim 21 Vartiainen fails to disclose that the projection includes a bottom edge, the projection configured such that the bottom edge is closer to the lateral axis than is the lower lateral edge of the pocket and wherein the projection is disposed in a central region of the pocket. 
Paulis teaches a diaper with front pocket thereby being in the same field of endeavor as Vartiainen. Paulis teaches the tab has a bottom edge that is lower than the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.
















claim 22 Vartiainen fails to disclose the projection includes a bottom edge, the bottom edge being substantially aligned with the lower lateral edge of the pocket.
Paulis teaches a diaper with front pocket thereby being in the same field of endeavor as Vartiainen. Paulis teaches the tab has a bottom edge that is substantially aligned with the lower lateral edge of the pocket (Col. 2 lines 38-45 and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

With regards to claim 23 Vartiainen fails to disclose the projection is disposed in a central region of the pocket.
Paulis teaches a diaper with front pocket thereby being in the same field of endeavor as Vartiainen. Paulis teaches the tab is disposed in a central region of the pocket (Col. 2 lines 38-45 and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a tab attached to the pocket as taught by Paulis to provide ease of opening the pocket.

With regards to claim 24 Vartiainen discloses the pocket is closed with respect to upper lateral edge (page 6 lines 25-32 and  page 18 lines 6-15 which disclose the pocket formation).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11, 15-17, 19, and 20-21 of U.S. Patent No. 10517779 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Independent claim 1 of the instant application is boarder than independent claims 1 and 17 of U.S. Patent No. 10517779 B2 and thus claims 1 and 17 of U.S. Patent No. 10517779 B2 anticipates claim 1 of the instant Application, as "species anticipate genus”. 
The instant claims 1 require an absorbent assembly and a pocket (having open side by virtue of being a pocket one side must be open for use) found on the exterior (or outer) surface of the absorbent article in the front waist region. The instant claim 25 requires the pocket material to be formed from a fastening material. The independent claims 1 and 17 of U.S. Patent No. 10517779 B2 require an absorbent assembly, a fastening system, and a pocket found on the exterior (or outer) surface of the absorbent .

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2  of U.S. Patent No. 10517779 B2 (Barna et al. hereafter referred to as Barna) in view of Kawata et al. US 7294121 B2 (hereafter referred to as Kawata). 
Regarding claim 3 of the instant application Barna discloses an absorbent article including a front waist region including a front waist edge, a rear waist region including a rear waist edge, and a crotch region, the absorbent article further including aPage 3 of 15Application No. 15/518947Amendment dated November 3, 2020Reply to Office Action of September 4, 2020 longitudinal axis and a lateral axis defining a horizontal plane when the absorbent article is in a stretched, laid flat configuration, the absorbent article comprising: an absorbent assembly including a bodyside liner, a non-elastomeric outer cover, and an absorbent body disposed between the bodyside liner and the outer cover, the outer cover including a body facing surface and a garment facing surface; and a pocket disposed in the front waist region on an outer most garment facing surface of the article and formed at least in part by a pocket material, the pocket including a pocket longitudinal axis, a first side edge, a second side edge opposite from the first side edge, an upper lateral edge, and 
Kawata teaches known outer layers (or back sheets) maybe laminated composites with elastic properties (Col. 12 lines 43- Col. 13 line 30, specifically lines 43-50 which teach a multi-layer backsheet and Col 13 lines 19-30 which teach the elastic material).  Therefore it would have been obvious to one of ordinary skill in the art before the effective lying date to have used a known outer layer material with elastic to provide improved range of motion while maintain the fit by the addition of elastic in the outer cover.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        /NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781